Citation Nr: 0628761	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-10 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a left ear hearing loss 
disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to February 
1972.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Boise, Idaho, VA Regional Office (RO).  

This case has previously come before the Board.  In April 
2005, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  A left ear hearing loss disability was noted upon 
entrance, and the presumption of soundness is not applicable.

2.  There is clear and unmistakable evidence demonstrating 
that preexisting left ear hearing loss disability was not 
aggravated by service.  


CONCLUSION OF LAW

A left ear hearing loss disability was not aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In August 2005, the veteran was 
sent VCAA notification.  The notice of VCAA did not predate 
initial adjudication of the claim.  However, the claimant 
was provided notice which was adequate.  Following the 
notice, a document issued in April 2006 constituted 
subsequent process.  The claimant has not shown how the 
error was prejudicial.  Moreover, the essential fairness of 
the adjudication was not affected.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).   

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in August 2005.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by:  (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.   Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease, including organic disease of 
the nervous system, if manifested to a compensable degree 
within one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran is considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1112, 1137; 
see also Wagner v. Principi, 370 F.3d 1089, 196 (Fed. Cir. 
2004) (requiring that VA show clear and unmistakable evidence 
of both a preexisting condition and a lack of in-service 
aggravation to cover the presumption of soundness under 38 
U.S.C.A. §§ 1112, 1132); VAOPGCPREC 3-2003 (July 16, 2003).  
This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  38 C.F.R. § 3.3.04(b) 
(providing that the term "noted" denotes "only such 
conditions as are recorded in examination reports.").  See 
also Crowe v. Brown, 7 Vet. App. 238, 244 (1994) (maintaining 
that "noted" includes only those conditions that are recorded 
on the medical induction exam and not those statements of 
medical histories recorded at the time of the induction 
exam).

The veteran's left ear hearing loss disability was noted upon 
service entrance.  The February 1970 service entrance 
examination report showed high frequency hearing loss at 4000 
Hertz.  The Board notes that the threshold for normal hearing 
is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  Establishing a current hearing loss disability 
is governed by 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies (500, 1000, 
2000, 3000, 4000 Hertz (Hz)) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  The February 1970 service entrance examination 
report showed pure tone thresholds on the left, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
Left
15
15
15
25
55

As such, the presumption of soundness is not applicable and 
the principles of aggravation as set forth in 38 U.S.C.A. § 
1153 and 38 C.F.R. §3.306(b) will control.

In this case, the Board finds that the veteran's left ear 
hearing loss disability was not aggravated in service.  The 
July 2003 VA examiner specifically stated that high frequency 
hearing loss noted in the left ear at service entrance was 
unchanged from that at separation.  

Audiological evaluation at separation in February 1972 showed 
pure tone thresholds on the left, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
Left
30
20
20
-
60

The examiner unequivocally stated that the hearing loss 
disability in the left ear was not aggravated by noise 
exposure during service.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence 
that a left ear hearing loss disability was aggravated in 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  The most probative evidence is 
the opinion of the July 2003 VA examiner.  The examiner 
reviewed the veteran's claims file, examined the veteran, and 
provided a rationale for the opinion.  The examiner clearly 
stated that the veteran's left ear hearing loss disability 
was not aggravated in service.  Such evidence is far more 
probative than the veteran's unsupported lay opinion.  

To the extent that the veteran had increased hearing loss 
during service, temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  The July 2003 VA examiner stated 
the veteran's left ear hearing loss noted at service entrance 
was unchanged at service entrance.  

In considering the matter on appeal, the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board notes 
that the July 2003 VA examiner specifically stated that post 
service increase in the left ear hearing loss disability was 
most likely due to natural progression and post service noise 
exposure, noting post-service occupations to include heavy 
truck driver and commercial helicopter pilot.  The Board has 
considered all the evidence of record, including all the 
active duty records and all post-active duty records.  In 
particular, a December 1983 service department examination 
reflects essentially the same findings as the veteran's 
entrance examination.  Such 1983 record clearly supports the 
opinion of the VA examiner that there had been no increase in 
severity during service and that there had been no 
aggravation.  See, Hunt v. Derwinski, 1 Vet .App. 292, 296 
(1991).

To the extent that private treatment records, to include a 
March 2003 record, note a history of hearing loss since 
service, the Board notes that the issue in this case is not 
one of whether the veteran had in-service noise exposure.  
Rather, the issue is whether the veteran's preexisting left 
ear hearing loss disability was aggravated in service.  The 
evidence is clear and unmistakable that it did not increase 
in severity and that it was not aggravated therein.  Hunt v. 
Derwinski, 1 Vet .App. 292, 296 (1991).  Consequently, the 
benefit sought on appeal is denied.  


ORDER

Service connection for a left ear hearing loss disability is 
denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


